PER CURIAM.
Appellant appeals his conviction and sentence for one count of capital sexual battery and two counts of custodial sexual battery. We affirm the conviction but reverse and remand the sentence as to the two counts of custodial sexual battery.
The sentencing guidelines for the two counts of custodial sexual battery provided a recommended range of seven years to nine years, and a permitted range of five and one-half years to twelve years. The trial court sentenced the appellant to twelve years for each count, but ran the sentences consecutively. Thus, the appellant’s total sentence for both counts of custodial sexual battery was twenty-four years.
While the trial court may, in its discretion, depart from the sentencing guidelines, the trial court must provide written reasons for entering a departure sentence. Fla.R.Crim.P. 3.701 d.ll. Since the trial court failed to enter any written reasons for the departure sentence, we reverse and remand to the trial court for resentencing on the two counts of custodial sexual battery.
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED FOR RESEN-TENCING.
DELL and GUNTHER, JJ., concur.
WARNER, J., concurs specially with opinion.